DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahid [US 20130275313].
As to claim 1. Vahid discloses A method for displaying a procedure of maintenance work for a refrigerator on a display comprising: 
identifying an error that occurred in the refrigerator based on an instruction input by a user, [fig. 3, 0031, 0046, 0047] user selects possible issue from a list; 
causing the display to display a plurality of countermeasures which correspond to the error identified in the identifying, [fig. 3, 0047];
when one of the plurality of countermeasures is selected, causing the display to display the procedure which indicates a plurality of processes corresponding to the selected countermeasure, [fig. 3, 0047], each of the plurality of processes being provided in advance with a work movie, [0038, 0039] a remote server storing video guide on how to repair the device and send the guide when requested; and 
when an instruction to play a specific work movie, from among the work movies provided for the plurality of processes, [fig. 3, 0047, 0048] selected guide video is played, corresponding to a specific process included in the plurality of processes is received, causing the display to play the specific work movie on the display, [0047, 066, 0067].

As to claim 4. Vahid discloses The method according to claim 1, wherein when one of the plurality of process is selected, (i) an explanation of the one of the plurality of process, [0047], and (ii) an object for receiving an input of the instruction to play the specific work movie corresponding to the one of the plurality of process are displayed on the display, [0044, 0066, 0067].

As to claim 5. Vahid discloses The method according to claim 1, further comprising: obtaining data for playing the specific work movie on the display from a server which is configured to communicate, directly or indirectly, with the display, [0034], when the input of the instruction to play the specific work movie is received via the display, wherein the specific work movie is played on the display using the data received in the obtaining, 0034, 0047, 0066, 0067].

claim 6. Vahid discloses The method according to claim 1, wherein the error that occurred in the product is identified based on an error code input by the user, [0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid in view of Mapes et al. [Mapes, US 5946921].
As to claim 3. Vahid fails to disclose The method according to claim 1, wherein the error includes an abnormality of an ice mechanism of the refrigerator, and the plurality of countermeasures include a removal of foreign substance stuck in the ice mechanism and a replacement of the ice mechanism.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Vahid with that of Mapes for the method of Vahid to include common refrigerator problem diagnosis and repair instructions so as the method can be used for common refrigerator diagnostic steps.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Argument 1: Vahid does not disclose or suggest the further display of a plurality of processes, each of which is provided in advance with a work movie.
Response 1: Vahid teaches a server storing video guides for a plurality of errors each including a plurality of instructions to remedy the error wherein when a user selects a specific error, the system downloads the video guide and plays the video on the user device, [0038, 0039, 0046, 0047, 0066, 0067].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688